USCA11 Case: 19-13597    Date Filed: 04/21/2021     Page: 1 of 3



                                                           [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13597
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:19-cr-00081-GKS-DCI-1


UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                  versus

MARVAS AURELIEN,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 21, 2021)

Before MARTIN, LUCK, and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-13597         Date Filed: 04/21/2021     Page: 2 of 3



      Marvas Aurelien moves for summary reversal of his 92-month sentence for

possessing a firearm and ammunition as a convicted felon. Aurelien contends that

the district court did not give him an opportunity to object after it imposed the

sentence, as required by United States v. Jones, 899 F.2d 1097 (11th Cir. 1990),

overruled on another ground by United States v. Morrill, 984 F.2d 1136 (11th Cir.

1993). The government, in response, concedes that the district court didn’t comply

with Jones and that we should vacate his sentence and remand to allow Aurelien to

object. Having independently reviewed the record, we agree.

      After the district court imposed the 92-month sentence, it asked Aurelien, “[i]s

there anything you’d like to state to the [c]ourt now that I have sentenced you?

Anything?” We’ve held that similar post-sentencing questions did not comply with

Jones. See United States v. Campbell, 473 F.3d 1345, 1348 (11th Cir. 2007)

(holding that the district court failed to elicit fully articulated objections and violated

Jones where it asked, post-sentence, “[i]s there anything further?” or “anything

else?” and neither party responded with objections).

      Jones requires that “after imposing a sentence, the district court must give the

parties an opportunity to object to the court’s ultimate findings of fact, conclusions

of law, and the manner in which the sentence is pronounced, and must elicit a full

articulation of the grounds upon which any objection is based.” Id. at 1347 (citing

Jones, 899 F.2d at 1102). Aurelien did not get his chance to object. Where “a district

                                            2
           USCA11 Case: 19-13597      Date Filed: 04/21/2021    Page: 3 of 3



court fails to elicit objections after imposing a sentence, we normally vacate the

sentence and remand to the district court to give the parties an opportunity to present

their objections.” Id. (citing Jones, 899 F.2d at 1103).

      That’s what we will do here. Because Aurelien is “clearly right as a matter of

law” that the district court did not comply with Jones and there is “no substantial

question as to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d

1158, 1162 (5th Cir. 1969), we grant his motion for summary reversal, vacate his

sentence, and remand to give him the opportunity to present his objections.1

      On remand, Aurelien will be able to object that the district court erred in

finding that he was convicted of robbery in 2015 and erred in calculating his offense

level based on the erroneous robbery finding. Aurelien also will be able to introduce

the state court’s January 2021 corrected judgment showing that he was convicted of

grand theft, not robbery, in 2015.

      MOTION FOR SUMMARY REVERSAL GRANTED, SENTENCE

VACATED, AND REMANDED FOR FURTHER PROCEEDINGS




      1
          All other motions are DENIED AS MOOT.
                                          3